Citation Nr: 0740741	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from September 1967 to August 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from February and May 2004 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to the requested benefits.  

The Board notes that the claim for service connection for 
PTSD was previously denied in August 2001.  However, because 
the veteran has now included a request for service connection 
for an acquired psychiatric disorder, to include PTSD, the 
Board finds that it is appropriate to consider this claim on 
a de novo basis, without regard to finality.  Therefore, that 
issue is as noted on the first page of this decision.


FINDINGS OF FACT

1.  There is no evidence of Hepatitis C which is related to 
the veteran's period of active military service.

2.  The veteran does not have a chronic acquired psychiatric 
disorder, to include PTSD, which is related to his period of 
service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A chronic acquired psychiatric disorder, to include PTSD, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303(b), 3.304(f) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In October 2003 and July 2007, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide any evidence in his possession that 
pertains to his claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a February 2005 
SOC and an August 2007 SSOC each provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the veteran was provided the Dingess 
information in March 2006.

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 
section 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra, distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.").  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  




For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Pursuant to the applicable regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Hepatitis C

A review of the veteran's service medical records (SMRs) does 
not disclose any complaints of, treatment for, or diagnosis 
of, hepatitis C.  A blood serology test conducted as part of 
the June 1968 separation examination was within normal 
limits.

The Central California Blood Center provided a statement in 
February 2004 which noted that the Health Department had 
contacted this organization to notify them that the veteran 
had tested positive for "HAA" or hepatitis Autria Antigen.  
This was one of the first tests used to detect the hepatitis 
antigen.  This information was entered into the 
organization's computer system in 1970, when the Center's 
records were computerized.

The veteran submitted a statement in which he, at first, 
indicated "yes" to a question regarding personal history of 
intravenous drug use; however, he then crossed that out and 
wrote "no."  He said that he had a tattoo on his shoulder 
and that he had shared razors and toothbrushes while serving 
in Vietnam.  The VA outpatient treatment records note a long 
history of alcohol abuse, as well as past drug use (e.g., 
marijuana and LSD).  A 2003 laboratory report was positive 
for HAAb, demonstrating exposure to hepatitis.

Upon careful review of the evidence of record, the Board 
finds that service connection for Hepatitis C has not been 
established.  The post-service medical evidence clearly 
suggests that the veteran has, at some point, been exposed to 
hepatitis.  However, there is no medical evidence that he 
currently has hepatitis C or that he was exposed to hepatitis 
of any type in service.

We acknowledge the veteran's assertion that he has a tattoo 
which was incurred during military service, and that he 
shared razors and toothbrushes with other military personnel.  
We also note his history of ingestion of alcohol and illegal 
drugs.  Based upon the record before us, it would be 
speculative, at best, to ascribe any present hepatitis 
disorder to the veteran's lay assertion that he sustained a 
hepatitis infection in service.  That type of determination 
would require expert medical opinion evidence, which is 
lacking herein.  See Jandreau; Buchanan, supra.  Therefore, 
there is no reasonable doubt to be resolved, and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.

B.  Acquired psychiatric disorder, to include PTSD

The veteran claims that he suffers from PTSD as a direct 
result of his service.  In support of this claim, he 
submitted a lengthy stressor statement in August 2003.  He 
stated that he was sent to Vietnam and was under fire his 
first night in-country when the base was mortared.  He also 
noted that on the first day of the 1968 Tet Offensive, the 
base at which he was stationed was overrun by the Viet Cong.  
They managed to fight their way out and were then taken by 
helicopter to Quay City.  He said that during this fighting, 
a bullet grazed his right ear.  In the city, he and others 
had to fight from building to building.  He stated that he 
saw many body bags, and stated that several friends in his 
unit to whom he he had grown close were killed.  He also 
recounted that he sustained a shrapnel wound to the back.  

The veteran's DD Form 214 shows that his military 
occupational specialty was light weapons infantryman.  He 
received the National Defense Service Medal.  His personnel 
records show that he served in Korea, but there is no 
indication that he ever served in Vietnam.  

The veteran's SMRs show that, when he was seen on February 
26, 1968, for foot pain, he was also nervous and anxious.  He 
reported trouble sleeping.  On February 29, 1968, he was 
diagnosed with situational anxiety (he was concerned about 
being released from service because of his foot pain).  At 
the time of his June 1968 separation examination, he checked 
"yes" next to nervous trouble; however, the objective 
examination was normal.  The personnel records disclose that, 
in March 1968, he was referred to the psychiatric service 
because of his inability to adjust to the routine of the 
infantry rifle company.  His performance had been 
unsatisfactory.  In May 1968, he presented in a highly 
emotional state, pleading to be released from the service.  
On May 31, 1968, he was noted to have failed to report to 
duty for several days, despite being given more than one 
chance to do so.  He indicated that he was having trouble 
adjusting to military life.

In May 2005, the veteran requested a correction to his 
military records to show the receipt of a Purple Heart and a 
Bronze Star.  It was determined, however, that there was no 
basis in the file to change his records.  There were no 
orders in the file, and no other evidence of record, 
authorizing the award of either a Purple Heart or a Bronze 
Star.  There was no evidence in the objective record that the 
veteran had sustained any wounds as the result of hostile 
action.  Therefore, it was determined that the veteran did 
not meet the requirements for the award of a Bronze Star or a 
Purple Heart.

The record contains numerous VA treatment records, developed 
between 2003 and 2007.  These refer to the veteran as a 
"Vietnam combat veteran."  He endorsed various PTSD 
symptoms, to include hypervigilance, a startle response, 
survivor guilt, flashbacks to Vietnam, self-isolation, and 
depression.  He was diagnosed with PTSD.

The veteran was afforded an exhaustive VA examination in July 
2005.  The examiner clearly stated that the entire claims 
folder, to include the SMRs and the service personnel 
records, were reviewed.  The personnel records showed service 
in Korea.  The examiner pointed out to the veteran that his 
SMRs showed that he had received treatment in Korea; he 
subsequently stated that he had did not know why he had been 
sent to Korea for treatment.  He continued to insist that he 
had served in Vietnam.  When asked about in-service traumas, 
he stated that the only thing he could recall was his 
divorce.  He admitted to alcohol and drug abuse.  He 
commented that he felt depressed, and said that he had no 
ambitions or desires.  The mental status examination noted 
that his affect was bland, with no response to confrontation 
about the obvious inconsistencies in his story.  He was alert 
and fully oriented.  There were no auditory or visual 
hallucinations.  There was no formal thought disorder, and he 
had decreased energy levels.  The Axis I diagnosis was 
depressive disorder, not otherwise specified; the Axis II 
diagnosis was personality disorder, not otherwise specified.  
The examiner then made the following statement:

[The veteran] continued to insist to me that he 
had, indeed, been stationed in Vietnam despite 
being confronted with the fact that his personnel 
records do not support this, nor do the service 
medical records copies of which he brought with 
him, and agreed belonged to him.  He did not tell 
me about any traumatic event which happened to him 
while he was on active duty.  The service medical 
records which showed situational anxiety in Korea 
appear to be related to a problem at that time of 
ongoing foot pain which he felt might get him out 
of the military.  This is apparently what the 
anxiety was related to.  He did in fact, get out of 
the military early according to the records.  He 
would not admit to me that this happened however, 
insisting that he was not discharged until 1/69; 
his DD214 is incorrect.  Since he wouldn't admit 
that it happened, I couldn't get him to tell me why 
he got the early out and I could not decipher a 
reason from the records.

I see no evidence or reason to believe that this 
episode of situational anxiety which happened in 
Korea over 30 years ago is in any manner related to 
any current problem which he has.  He did not tell 
me any traumatic event upon which a current 
diagnosis of posttraumatic stress disorder could be 
based.  He continued to insist that he was 
stationed in Vietnam.  However, when I specifically 
asked him about inservice trauma, the only thing he 
could mention was a divorce. He did not attempt to 
give me any trauma which happened in Korea, and his 
account of how he was assigned to both Korea and 
Vietnam was garbled and inconsistent.  In my 
opinion, he has an underlying personality disorder.  
He also has a depression, not otherwise specified, 
neither of these are related in any way to his 
military service.  He did not tell me about any 
event which occurred during his military service 
which was verifiable that could have led to later 
development of symptomatology.  He does not have 
multiple mental disorders as these are AXIS I and 
AXIS II disorders.  There have been no remissions.  
There is no connection between his current mental 
problems and his military service in my medical 
opinion.

The examiner when on to state:

In my opinion, [the veteran's] current mental 
problems have no relationship whatsoever to his 
military service.  The situational anxiety which 
was mentioned in the service appears from the 
progress note to have been just that and to have 
been related to a totally different situation, the 
possibility that his foot pain might get him 
medically boarded out of the military.  I do not 
believe that his current psychiatric problems have 
any relationship whatsoever to his military 
service.

The veteran then submitted a statement from one G.S.B., who 
stated that he had known the veteran since they were young.  
He commented that they had gone through basic training 
together; however, after basic training, they went their 
separate ways.  He stated that he did not see the veteran 
again until after they had both been discharged from service.  
He said that the veteran had been unable to forget Vietnam or 
the war.  

After a careful review of the evidence of record, it is found 
that service connection for an acquired psychiatric disorder, 
to include PTSD, has not been established.  While the 
veteran's SMRs demonstrate that he had situational anxiety in 
service, there is no objective evidence that suggests that 
this complaint evolved into a chronic psychiatric disorder.  
In fact, the VA examiner, after extensively reviewing the 
record, opined that the depressive disorder diagnosed at the 
examination was not related in any way to the acute, 
situational anxiety noted in the service medical records, 
particularly since this disorder was not identified until 
some 30 years following his release from service.  Therefore, 
there is no objective basis upon which to award service 
connection for his diagnosed depressive disorder.

The veteran has also claimed that he suffers from PTSD as a 
direct result of combat experiences in Vietnam.  The VA 
outpatient treatment records contain diagnoses of PTSD, based 
primarily on the veteran's statements concerning his 
stressors and his symptoms.  However, despite his persistent 
allegations of combat service in Vietnam, the Board notes 
that his personnel records reflect overseas service only in 
Korea.  These records do not support his assertions 
concerning involvement in combat or service in Vietnam.  The 
veteran's statements concerning his service are completely 
inconsistent with the evidence of record, and, as a 
consequence, his credibility must be questioned.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  Moreover, the VA examiner noted that, when 
specifically asked, the veteran could provide no information 
as to any stressful event during his service in Korea that 
would support a diagnosis of PTSD.  The examiner concluded 
that the veteran does not have this disorder. 

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

Accordingly, the Board finds that the weight of the evidence 
is against the existence or occurrence of the veteran's 
claimed stressors, and therefore any diagnosis of PTSD is not 
supported by in-service trauma.  In the absence of at least 
one verified or corroborated stressor event, the diagnosis of 
PTSD is not sufficient to support the claim.  The Board is 
not required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. 
Brown, 7 Vet. App. 70, 78 (1994).  Since the veteran's 
claimed stressors have not been verified, the diagnosis of 
PTSD was based on a questionable history that is inadequate 
for rating purposes, and may not be relied upon by the Board.  
See West, 7 Vet. App. at 78.

In summary, because there is no evidence of combat or of any 
other in-service stressor that could support a diagnosis of 
PTSD, the Board finds that the VA outpatient diagnoses are 
not supported by the existence of a verified in-service 
stressor.  Since a diagnosis of PTSD is not supported by the 
evidence of record, the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, and, therefore, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


